In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff appeals from an order of the Supreme Court, Orange County (McGuirk, J.), dated April 19, 2001, which, inter alia, granted that branch of the motion of the third-party defendant Kendland Company, Inc., which was for summary judgment dismissing the third-party complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted that branch of the motion of the respondent, a subcontractor, which was for summary judgment dismissing the appellant general contractor’s third-party cause of action for contractual indemnification. The indemnification clause is triggered only in the event of a finding of negligence on the part of the subcontractor or its agents or employees. There is no basis in the record to find such negligence, as a matter of law.
The appellant’s remaining contentions are without merit. Altman, J.P., Florio, H. Miller and Cozier, JJ., concur.